DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application 17/490,690 filed on 09/30/2021, which is a continuation of application 16/594,494 (now U.S. Patent No. 11,164,214). 
Claims 1-20 are currently pending and examined below. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art disclose or render obvious the claims as currently amended. The closest prior art found to date are the following: 
a.	Lucovsky et al. (US 2007/0130126 A1) discloses the concept of displaying a plurality of informational pages along with advertisements that are relevant to search queries. 
b.	Lax et al. (US 2009/0006375 A1) discloses the concept of selecting advertisements to be presented with content such as search results. 
c.	Mandelson et al. (US 2009/0024470 A1) discloses the concept of displaying related ad links that are displayed with web page content. 
d.	Bookman (US 2012/0265611 A1) discloses a method and apparatus which automatically builds a database by automatically assigning links to an expert, pushing content to an expert, providing expert annotation, and  linking the content to an annotation database. 
e.	Bill Slawski, “Possible New Google Search Result Annotations”, retrieved from https://www.seobythesea.com/2011/08/google-search-result-annotations/, available on 08/26/2011, discloses search result annotations such as an indication that a user previously visited a specific page, a date of the user’s last visit, how many times the user visited the page, and queries that the user used to find the specific page. 
The claims as amended also overcome the 35 U.S.C. § 101 rejection because looking at the limitations as an ordered combination, the claims apply or use the judicial exception in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the judicial exception. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681